Title: From Thomas Jefferson to Abbé Morellet, 24 October 1787
From: Jefferson, Thomas
To: Morellet, Abbé



Sir
Paris Oct. 24. 1787.

I wish it were in my power to announce to the Count de Cambrai that the Treasury board of the United states had ennabled their banker here to answer the demands of the foreign officers. But it is not. As soon as I knew that there was a deficiency of money to pay the interest of this demand, I informed the Treasury board of it. They answered me they would supply the necessary sum as soon as it should be in their power; and I am persuaded they have not failed in inclination to do it. Of this I had the honour to notify the Count de Cambray the last year. It is not unknown to you that the part of our new machine of government which works the worst is that which respects the raising money; and it is that which has occasioned the late attempts to amend our confederation. Foreseeing that our Treasury board might not be able to remit money from America, I suggested to Congress the expediency of borrowing money in Holland to pay off the foreign officers. And in the month of July last, being assured they could command the  money in Holland, I pressed a more particular proposition for this purpose. As I do not foresee any possible objection to the proposition I made them, I think myself sure of their acceding to it, and that I may receive notice of it in the month of December. I may be disappointed as to the time of receiving their answer, because the course of their business is slow: but I do not apprehend it will be much retarded, and still less that they will refuse it altogether. The moment I receive an answer, the Count de Cambrai may be assured it shall be communicated to him. In doing this I shall gratify not only my personal friendship for him, but also those sentiments of particular esteem and attachment with which I have the honour to be Dear Sir Your most obedient & most humble servant,

Th: Jefferson

